DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schloter (U.S. Publication No. 2007/0106721, hereinafter Schloter) in view of Moncrieff (U.S. Patent No. 2,837,912).
	With respect to Claim 1, Schloter discloses a data structure [see fig 1a] comprising: a main data storage area [110] in which main data is stored: and an odor data storage area [108] in which odor data based on a measurement result of an odor in air measured by an odor sensor is stored, [para 91, media generated from smell sensor].
	Schloter discloses no details of the odor sensor.
	Moncrieff discloses that the odor data comprises a value of a difference between a first measurement result of the odor in the art at a first point in time and a second measurement result of the odor in the air at a second point in time [Columns 3 and 4 show measuring odor over time, thus at least a first and second point of time, and records in a binary fashion that odor is either detected or not.  While this difference is always the same, the instant claims don’t currently require odor concentrations measured in continuous values only that odor value is based on measurement results of an odor in air measured by an odor sensor, thus the limitation is met under the broadest reasonable interpretation].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Schloter would be improved by ensuring at least two odor measurements occur with a comparison done between measurements for he benefit of tracking odor over time.
	With respect to Claim 2, Schloter discloses that the main data storage area comprises a main data ID area for storing a main data ID indicating that data stored in the main data storage area is the main data, and/or the odor data storage area comprises an odor data ID area for storing an odor data ID indicating that data stored in the odor data storage area is the odor data.  The link database 110 stores links that are unique identifiers that bind odor data stored in 108 to IDs in 110.  110 also stores links for all the non-smell based media in 108.
	With respect to Claim 3, Schloter discloses that the odor data storage area stores a plurality of pieces of the odor data.  Databases have a plurality of data.
	With respect to Claim 4, Schloter discloses that the odor data storage area stores a plurality of pieces of the odor data.  Databases have a plurality of data.
	With respect to Claim 5, Schloter discloses that the odor data storage area has a plurality of odor data ID areas.  Databases have a plurality of data.
	With respect to Claim 6, Schloter discloses that the odor data storage area has a plurality of odor data ID areas.  Databases have a plurality of data.
	With respect to Claim 8, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor that comprises [see fig 1] a plurality of sensor elements [13], wherein each of the plurality of sensor elements comprises a substance adsorbing membrane [14] which absorbs an odor substance in the air, and a detector [column 3, line 11; chemical detecting means]; wherein the substance adsorbing membrane has a different adsorption characteristic for the odor substance for each of the sensor elements [column 1, line 56-66]; wherein the plurality of sensor elements outputs different measurement results according to an amount of adsorption of the odor substance to the substance adsorbing membrane [column 1, line 56-66]; and  wherein the plurality of pieces of the odor data corresponds to the plurality of sensor elements, respectively [see tables 1-3].
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	 With respect to Claim 9, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor that includes a measurement result of the odor in the air measured by the odor sensor and is transitional data indicating a temporal change of the odor in the air.  See column 3, line 48-column 4, line 24.
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	With respect to Claim 10, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor that includes a measurement result of the odor in the air measured by the odor sensor and is transitional data indicating a temporal change of the odor in the air.  See column 3, line 48-column 4, line 24.
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	With respect to Claim 11, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor that includes a measurement result of the odor in the air measured by the odor sensor and is transitional data indicating a temporal change of the odor in the air.  See column 3, line 48-column 4, line 24.
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	With respect to Claim 14, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor that includes the transitional data comprises a plurality of data sets, each of which has a measurement value obtained by measuring the odor in the air using the odor sensor at a predetermined time interval over a predetermined time width and a measurement time of the measurement value.  See column 4, line 8.
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	With respect to Claim 16, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor that includes wherein the first point in time and the second point in time differ by at least 5 seconds.  Column 4, line 50 indicates 20-30 seconds.
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	With respect to Claim 17, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor wherein the first measurement result is a maximum value in the measurement result of the odor in the air at the first point in time, and the second measurement result is a minimum value in the measurement result of the odor in the air at the second point in time.  See column 3, lines 1-15, one measurement with no odor, another will full odor.
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor in Schloter’s data management system.
	With respect to Claim 18, Schloter discloses that the main data comprises at least one of image data, movie data, audio data, text data, and location data, and the main data storage area and the odor data storage area are associated with each other.  See para 91 for list of data types.
	With respect to Claim 19, Schloter discloses a composite data generation device comprising: main data generating means which generates the main data: and the odor sensor, wherein composite data based on the data structure according to claim 1 is generated.  para 91 shows odor sensor and other main data generation sensors.
	With respect to Claim 20, Schloter disclose that the main data and the odor data are associated, wherein composite data is generated by the odor sensor, and wherein the composite data comprises a combination of the main data and the odor data.  See para 91 and 92, smell data is a subcomponent of total data.
	With respect to Claim 21, Schloter does not disclose that the odor data further comprises a plurality of logarithmic values obtained by performing a logarithmic arithmetic operation to the difference value.
	Moncrieff shows taking the log of values to separate the measured odors into 10 indicates, see column 4, lines 1-20.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to characterize odor differences logarithmically as human smell functions based on the log of odor concentration.  
	With respect to Claim 22, Moncrieff further discloses that the plurality of logarithmic values comprises a maximum logarithmic value, a minimum logarithmic value.  Moncrieff does not describe a quotient, wherein the quotient equals a difference between the maximum logarithmic value and the minimum logarithmic value divided by three.  Moncrieff separates the odor readings into 10 ranges rather than 3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to vary the number of ranges to categorize the odor readings in, based upon the current need.  The smaller the difference between the minimum and maximum vales, the fewer ranges that are needed.   
Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schloter and Moncrieff in further view of Akamaru JP11-264808 with translation evidence being provided by the written opinion for WO2017085939.
	With respect to Claim 7, Schloter discloses no details of the odor sensor.  
	Moncrieff shows an odor sensor that includes [see fig 1] a plurality of sensor elements [13], each of which includes a substance adsorbing membrane [14] which absorbs an odor substance in the air, and a detector [column 3, line 11; chemical detecting means]; the substance adsorbing membrane has a different adsorption characteristic for the odor substance for each of the sensor elements [column 1, line 56-66]; the plurality of sensor elements outputs different measurement results according to an amount of adsorption of the odor substance to the substance adsorbing membrane [column 1, line 56-66]; and the plurality of pieces of the odor data corresponds to the plurality of sensor elements, respectively [see tables 1-3].
	Akamaru discloses that thin films with dopants make excellent selective substance absorbing membranes.  See attached WIPO opinion which describes what Akamaru disclose.    
	Schloter system of managing odor data is equally useful with any odor sensor.  Moncrieff shows an accurate and effect odor sensor.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moncrieff’s odor sensor, with Akamaru’s doped thin films in Schloter’s data management system.
	 With respect to Claim 23, the combination of Schloter, Moncrieff and Akamaur disclose that the thin film is formed of a pi electron- conjugated polymer, and wherein the dopant comprises at least one of an inorganic acid or an organic acid.  Recall that the proposed combination that reads on parent claim 7 already uses Akamaru’s thin film in Schloter’s odor sensor.  Akamaru’s thin film further is formed of a pi electron- conjugated polymer doped with acid, see attached WIPO opinion.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive.  
	On page 9, the applicant argues that Moncrieff does not show that odor data comprises a value of a difference between a first measurement result of the odor in the air at a first point in time and a second measurement result of the odor in the air at a second point in time.  Over an interval, and many different points in time Moncrieff records a measurement result of odor in the air, namely, if the odor is detectable.  The difference between detectable and non-detectable is recorded.  The claims don’t require the odor measurement values be the continuous values of odor concentrations.  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	KR20110043838 shows another example of tracking scent over time.  JP2004142994 shows another example of using the log difference of odor measurments, because humans detect log differences in odor, rather than linear differences.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                               

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855